Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
  	 

Election/Restrictions
Applicant’s election of Group I, claims 1-18 in the reply filed on 01/18/2022 is acknowledged. 
Applicant’s election of species of: a. Acidic dissolution (Group I, claim(s) 10) for the type of degradation mechanism; type of polymer, species a. poly(lactic-co-glycolic acid) (PLGA); for the type of fluoropolymer, species n. fluorinated ethylene propylene (FEP), as the species election in the reply filed on 01/18/2022 is further acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). In particular, while Applicant's reply includes a discussion of the restriction requirement (see pages 1), no alleged deficiencies in the Office action are pointed out; such that Applicant’s remarks do not constitute a traversal of the restriction requirement.
Applicant’s reply does include an identification of the claims reading on the elected species. Claims 8, 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election has been treated as an election without traverse in the reply filed on 01/18/2022 as noted above.

Claim Status  
Claims 8, 11-14, 19-23 have been withdrawn. 
Claims 1-7, 9, 10, and 15-18 are subject to examination below. 

Priority
The present application was filed on 12/30/2019, which claims benefit to provisional application No. 62/786,913, filed on 12/31/2018. As such, the effective filing date of claims 1-7, 9, 10, and 15-18 is 31 December 2018. 


Information Disclosure Statement
The Information Disclosure Statement(s) filed on 01/18/2022  is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered in full. A signed copy of list of references cited from the/each IDS is included with this Office Action.

	
	

Drawings
The drawings filed on 12/30/2019 have been accepted.
 
Claim Objections
Claim(s) 1, 2, 3, 4, 9, and 16  is/are objected to because of the following informalities: 

Claim 1 recites the limitation(s) “A container having an outer surface and an inner surface, the inner surface comprising a fluoropolymer, and contained in the container, a degradable carrier;” which should apparently read -- A container having an outer surface and an ; and contained in the container;” (emphasis added)
Claim 2 recites the limitation(s) “a plurality of biological agent-capturing moieties” which should apparently read  --the plurality of biological agent-capturing moieties -- or --said plurality of biological agent-capturing moieties-- in order to properly annotate the antecedent basis for these limitations. 
Claim 3 recites the limitation(s) “wherein the inner surface of the container comprises” which should instead recite --wherein the inner surface of the container further comprises-- in order  to clarify that this clause is adding additional elements to the carrier, and so as not to replace the element described in claim 1.
Claims 4 and 9 recite the limitation(s) “wherein the degradable carrier comprises” which should instead recite --wherein the degradable carrier further comprises-- in order to clarify that this clause is adding additional elements to the carrier, and so as not to replace the element described in claim 1. 
Claim 16 recites the limitation(s) “wherein the degradable carrier is attached to a biological agent, the biological agent attached to the carrier through the biological agent-capturing moiety” which should apparently instead recite --“wherein the degradable carrier is attached to a biological agent through the biological agent-capturing moiety”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 2, 3, 4,5, 7, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation(s) " range of about 0.5 μm to about 1000 μm." This/these recitation(s) render(s) the claim indefinite, it is unclear what the definite metes and bounds are which the recitation intends to claim. Although the specification discloses that: “when values are expressed as approximations, by use of the antecedent “about,” it will be understood that the particular value forms another aspect. It will be further understood that the endpoints of each of the ranges are significant both in relation to the other endpoint, and independently of the other endpoint” (see at [0105]); and “the term “about” has the meaning reasonably ascribed to it by a person skilled in the art when used in conjunction with a stated numerical value or range, i.e. denoting somewhat more or somewhat less than the stated value or range, with a precision that is typical in the art” (see at [0109]), these disclosures do not provide a clear definite definition of the metes and bounds that the claimed numerical value or numerical range of values intends to claim. Although one of ordinary skill in the art may measure a dimension with a given precision, the size of a particle of, for example 0.5 μm, must be clearly defined as 0.5 μm in order for one of ordinary skill in the art to ascertain with clarity what the claimed limitations intend to recite, and so that one or ordinary skill in the art would be able to practice the invention and to use 0.5 μm particles as opposed to a particle of somewhat more than 0.5 μm, where the term “about” as defined by “somewhat more or less” is open to undefined relative interpretation. A dimension of 
Claim 3 recites the limitation(s) "a plurality of biological agent-capturing moieties." This/these recitation(s) render(s) the claim indefinite, it is unclear if: i) the plurality of biological agent-capturing moieties in claim 3 is intended to be the same plurality of biological agent-capturing moieties recited in claim 1, which are comprised in the carrier; or if instead ii) Applicant intends that there is a newly recited, different set of biological agent capturing moieties in the recitation of “a plurality of biological agent-capturing moieties." 
Claim 4 recites the limitation(s) “at least a majority of the inner surface of the container” This/these recitation(s) render(s) the claim indefinite, it is unclear how much of the inner surface should be considered to be a majority of the surface. For example, it is unclear what percentage would be defined to be a majority, 50% 90%, 80%, 99%? 
Claim 5 and 16 recite the limitation(s) "“the biological agent capturing moiety.” This/these recitation(s) render(s) the claim indefinite, it is unclear if these recitations are intended to: i) limit only one of the plurality of biological agent capturing moieties recited in claim 1; or if perhaps Applicant intends ii) that the recitations are intended to limit all of the plurality of biological agent capturing moieties recited in claim 1.
Claim 7 recites the limitation(s) "“the cell." This/these recitation(s) render(s) the claim indefinite, there is insufficient antecedent basis for this limitation.  There is no previous recitation of a cell in claim 1, from which claim 7 depends. Alternatively, this claim could be amended to depend from claim 6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-7, 15-17 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Civel et al. (US 2016/0178491 A1).

Regarding claims 1, 5, 15-17, Civel et al. teaches:
Devices and systems for capturing biological matter (i.e. a biological agent) for example cell capture (e.g. abstract), comprising:
a container, such as tubing or a bag, that comprises a surface that is configured for the collection of at least one particular type of biological agents from a sample (i.e. a container having an outer surface and an inner surface) (e.g. [0007]), and that the container’s inner wall comprises a polymer (e.g. [0008]), where the polymer is a fluoropolymer (fluorocarbon-based polymer with multiple strong carbon-fluorine bonds), e.g., fluorinated ethylene propylene (FEP) (i.e. inner surface comprising a fluoropolymer, as in claim 1) (i.e. the fluoropolymer is fluorinated ethylene propylene (FEP), as in claim 15) (e.g. [0010]). 
Civel et al. also teaches that the systems select cells through a functionalized surface, where the surface being functionalized comprises functionalization with aptamers (e.g. [0011]) or “long sequences of DNA” “tentacles” (i.e. a plurality of biological agent-capturing moieties) where “The sample is processed on the surface of the system (through the at least one container that 

Regarding claim 2, Civel et al. teaches: as discussed supra, devices and systems comprising a degradable carrier layer on a surface; wherein the carrier comprises a plurality of biological agent-capturing moieties, for example aptamers. 
In particular, Civel et al. teaches:
For example, that “The capture of a specific cell-type onto a surface” comprises “the separation of a cell type from a cell mixture” “it might be useful to utilize the methods outlined to allow for reversible docking of the cells to a surface during culture; whether the surface be a flat surface or a spherical surface like that found on a microcarrier” (e.g. [0177]); and that
“Once one or more aptamers are identified, one can functionalize a surface with it to isolate the desired cells” “Alternative techniques that rely on aptamers to separate cells can be used” comprising “magnetic, plastic, or glass beads functionalized with aptamers, or hydrogels containing aptamers” (e.g. [0117]). 
The teachings that the aptamers may be functionalized onto microcarriers, as well as on beads, hydrogels, read on the degradable carrier comprises a plurality of degradable microcarriers, each microcarrier comprising a plurality of biological agent-capturing moieties., because, as taught, aptamers may be functionalized onto a dissolvable layer and onto a hydrogel microcarrier, both of which would encompass the recited “degradable carrier” “a 
Civel further teaches that it is well known in the art that microparticles such as microbeads which may be functionalized with capturing moieties have diameters of ˜0.8-1 μm (e.g. [0045]) (i.e. having an average diameter in the range of about 0.5 μm to about 1000 μm).
Furthermore, Civel et al. teaches, for example, exemplary functionalization of aptamers on microcarriers or beads ([0142]) is known in the art. For example that “Aptamers may be generated on the surface of the bead” and that “one could use disassociation methods (such as heating, enzymes, etc.) to remove the cells from the beads” ([0142]), together with the teachings that the substrates onto which the aptamers may functionalized comprise microcarriers, as well as beads, hydrogels, these teachings further read on the instant recitations. In addition, this is consonant to the instant specification where “the degradable carrier comprises a plurality of degradable microcarriers (e.g., polymer microcarriers), the microcarriers having a surface to which the biological agent-capturing moieties can be attached”(instant specification at [0031]).
 
Regarding claim 3, Civel et al. teaches that the inner surface of the container comprises a plurality of biological agent-capturing moieties (e.g. [0010]).  

Regarding claim 4, Civel et al. teaches, as discussed above, that the dissolvable binding layers which link to the biological agent-capturing moiety, also link the layers to the inner surface of the container. For example, in Fig. 8, the polymer 202 which is on the inner surface of the container, is next to a linker layer 204 and a layer of functional groups 206, a macromolecular layer 208, and linker layers 2102, 2104 (e.g. Fig. 8, [0086], [0087]), and that this “includes functionalization of a container (such as a bag) with aptamer tentacles to select cells (for example, immune cells) from a sample (such as blood). The aptamers physically interact with specific structures of the cell surface and capture the cells (FIG. 2 or 8)” (e.g. [0131]), where “FIG. 9 illustrates release of cells 

Regarding claims 6 and 7, Civel et al. teaches that the biological agents comprise an immune cell (i.e. the cell is a blood cell or an immune cell) (e.g. [0056], [0131]).

Regarding claim 17, Civel et al. teaches “capture of a specific cell-type onto a surface using the methods,” for example, in “some co-culture applications, it might be useful to have one cell type anchored to the surface whilst still interacting with the cells in suspension, in order to be able to distinguish the two populations” (e.g. [0177], where the anchored cell (i.e. biological agent) reads on the cell bound by the aptamer to the surface, and the cells in suspension read on “containing an off-target agent that is a cell other than the biological agent” where the teaching that only the desired cells remain anchored read on “wherein less than 20% of the off-target agent is adhered to the carrier or the inner surface of the container.”
Furthermore, Civel also teaches that “Embodiments include an aptamer” “with a high specificity and affinity for desired cells” and “a closed system (including at least one container, such as a bag or tube” “which interior surface is functionalized with long sequences of DNA” (i.e. aptamers); and that “The sample is processed on the surface of the system (through the at least one container that may be a bag, tubing, bead, plate, or microstructure), and thereafter only the desired cells remain attached to the tentacles” (i.e. aptamers) “Then, a method is used to effect release of the desired cells from the system that were separated from the other undesired cells.” (e.g. [0011]). The other undesired cells read on “containing an off-target agent that is a cell other than the biological agent” and the teaching that only the desired cells remain attached to the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 18 is/are rejected under U.S.C. 103(a) as being unpatentable over Civel et al. (US 2016/0178491 A1). 
Regarding claim 18, Civel does not explicitly teach: a cell isolation system comprising the container as in claim 1, containing an aqueous medium, and one or more of a rocker, a centrifuge, and a filter. 
However, Civel et al.  also teaches: that the systems taught (which comprise a container as in claim 1) may be comprised in a kit:  “The kits may comprise suitably aliquoted liquids for use in the methods or for use in preparation of the apparatuses for use in the methods. Certain 
that in “aptamers for the systems of the disclosure” (for example aptamers functionalized on a carrier surface), an aptamer highly specific to one kind of cell is incubated with the target cells. Nonbinding sequences are washed off, and bound sequences are recovered from the cells, such as by heating cell-DNA complexes (i.e. carrier degradation), followed by centrifugation. ([0116]) (i.e. a centrifuge configured to separate the carrier from the aqueous medium). 

Civel also teaches that in alternative cell separation, for isolation of cells of interest (FIG. 4), aptamers may be functionalized on the surface of the bead, and that beads provide an alternative way to separate out desired cells from a sample. For example, beads coated with aptamers, are exposed to a sample, such as a blood sample. Monocytes, for example, would attach to such beads, and then one could flow these through a particular filter/membrane that would keep the beads with the cells of interest attached thereto separate from the rest of the blood. Then, one could use disassociation methods (such as heating, enzymes, etc.) (i.e. degradation) to remove the cells from the beads ([0142]) which reads on “a filter in fluid communication with an outlet of the container, the filter configured to separate the carrier from the aqueous medium.”
The teachings that the systems of the taught methods comprise a centrifuge and also comprise a filter, read on the recitation of “one or more of” a rocker, a centrifuge and a filter, since as instantly recited the claim requires “one or more” of the three components, and since two of the three components are taught, this reads on “one or more.” Therefore, the teachings meet the claim recitations, as claimed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the devices and systems for cell separation, as taught by Civel et 
 

Claim(s) 9 and 10  is/are rejected under U.S.C. 103(a) as being unpatentable over Civel et al. (US 2016/0178491 A1) in view of Ding et al. (“Recent advances of PLGA micro/nanoparticles for the delivery of biomacromolecular therapeutics” Materials Science & Engineering C 92 (2018) 1041–1060).  

Civel et al. have been discussed supra. The references differ from the instant invention in that they do not explicitly teach: that the degradable carrier comprises poly(lactic-co-glycolic acid) (PLGA), as in claim 9; that the carrier is degradable at a pH below 6, as in claim 10.

Regarding claim 9, Ding teaches that “Polymeric micro/nanoparticles (MPs/NPs), especially those made with biodegradable polymers, are promising carriers” (Pg. 1041, left column, 1st ¶); that Poly(D,L-lactic-co-glycolic acid) (PLGA) is one of the most commonly used biodegradable polymers and that “Due to its good biocompatibility, excellent safety profile and tunable rate of biodegradation in vivo, PLGA has been approved by FDA as effective carriers” st ¶) (i.e. the degradable carrier comprises poly(lactic-co-glycolic acid) (PLGA).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the devices and systems comprising a degradable carrier where carrier surfaces comprise microcarriers, as taught by Civel et al., by having the degradable carrier comprise the biodegradable polymer poly(lactic-co-glycolic acid) (PLGA), as taught by Ding et al., in order to have a degradable biopolymer material which can be degraded and flexibly configured as a microparticle microcarrier. One would have been motivated to modify the composition of the degradable carrier by having the degradable carrier comprise the biodegradable polymer poly(lactic-co-glycolic acid) (PLGA), because Ding teaches that “due to their excellent biocompatibility and controllable biodegradability, PLGA micro/nanoparticles could protect macromolecules from instant degradation in vivo while allowing tunable release rate” (e.g. Abstract). One would have had a reasonable expectation of success in having the degradable carrier comprise the biodegradable polymer poly(lactic-co-glycolic acid) (PLGA), because Ding teaches that it is well know that PLGA micro/nanoparticles effectively work in assays where it is advantageous to have a degradable carrier, and further have “excellent biocompatibility and controllable biodegradability” (e.g. Abstract).

Regarding claim 10, Ding further teaches pH-responsive release of the PLGA carriers (e.g. Pg. 1045- 1047, section 4.5.1., Fig. 2), for example “a Lower pH in endosomes and lysosomes (~5.0 and 6.5)” “broke NPs” (i.e. degraded the microcarrier) (e.g. Pg. 1047, left column, 2nd ¶) (i.e. the carrier is degradable in water at a pH below 6).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the devices and systems comprising a degradable carrier where nd ¶). 

Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5, 6, 15, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 13 of copending Application No. 17/136,400 in view of Civel et al. (US 2016/0178491 A1). 

Although the conflicting claims are not identical, they are not patentably distinct from each other because Application No. 17/136,400 also recites in claims:

1. A container (e.g., a bag) having an outer surface and an inner surface, the inner surface comprising a fluoropolymer; 
a first aptamer sequence having a binding affinity for a target (as in instant claims 1, 5, and 18)
11. the fluoropolymer is polytetrafluoroethylene (PTFE), perfluoroalkoxy (PFA), ethylene tetrafluoroethylene (ETFE), polyvinylidene fluoride (PVDF), polychlorotrifluoroethylene (PCTFE), 
12. the fluoropolymer is fluorinated ethylene propylene (as in instant claim 15)
13. an aqueous media and a target cell (as in instant claims 1, 6, and 18)

The claims of the reference application differ from the instant claims in that they do not recite, a degradable carrier; wherein the carrier comprises a plurality of biological agent-capturing moieties. 

However, Civel et al. teaches: Devices and systems for capturing biological matter (i.e. a biological agent) for example cell capture (e.g. abstract), comprising: a container having an outer surface and an inner surface (e.g. [0007]), and that the container’s inner wall comprises a polymer (e.g. [0008]).
Civel et al. also teaches that the systems select cells through a functionalized surface, where the surface being functionalized comprises functionalization with aptamers (e.g. [0011]) or “long sequences of DNA” “tentacles” (i.e. a plurality of biological agent-capturing moieties) where “The sample is processed on the surface of the system (through the at least one container that may be a bag, tubing, bead, plate, or microstructure), and thereafter only the desired cells remain attached to the tentacles (i.e. aptamers, or plurality of biological agent-capturing moieties) Then, a method is used to effect release of the desired cells from the system that were separated” (e.g. [0011]). In other words, Civel et al. teaches that the cells are separated from a sample by capturing the cells with aptamers, where the capture or binding may be released or dissolvable. For example, Civel teaches that “The capture of a specific cell-type onto a surface” comprises “the separation of a cell type from a cell mixture” “it might be 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the substrate to which the aptamer is functionalized as disclosed 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zale et al. (US 20160367481 A1)
PLGA is a biocompatible and biodegradable co-polymer of lactic acid and glycolic acid, and various forms of PLGA are characterized by the ratio of lactic acid:glycolic acid. Lactic acid can be L-lactic acid, D-lactic acid, or D,L-lactic acid. The degradation rate of PLGA can be adjusted by altering the lactic acid-glycolic acid ratio ([0045])


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631